Citation Nr: 0013696	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a higher initial evaluation for 
tendonitis, left shoulder, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1995.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which, among other things, 
service connection for lumbosacral strain and tendonitis, 
left shoulder, was granted and evaluated, respectively, as 20 
percent and 10 percent disabling, effective in June 1995.

The Board notes that the U.S Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case (SOC) concerning an appeal from the initial assignment 
of a disability evaluation, as the RO had characterized the 
issue in the SOC as one of entitlement to an increased 
evaluation.  Unlike Fenderson, the SOC in this case 
characterized the issues on appeal as "Evaluation of service 
connected lumbosacral strain currently evaluated as 20 
percent disabling" and "Evaluation of service connected 
tendonitis, left shoulder currently evaluated as 10 percent 
disabling."  The Board observes that the Court, in 
Fenderson, did not specify a formulation of the issue that 
would be satisfactory, but only distinguished the situation 
of filing a notice of disagreement (NOD) following the grant 
of service connection and the initial assignment of a 
disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  The Board sees no prejudice 
to the veteran in the RO's characterization of the issues.  
See Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issues in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency 
concerning the issue of entitlement to a higher initial 
evaluation for lumbosacral strain.

2.  The veteran's service-connected lumbosacral spine 
disability is currently manifested by no more than moderate 
limitation of motion, without listing of the whole spine, 
positive Goldthwaite's sign, loss of lateral motion, or 
abnormal mobility on forced motion.

3.  In an April 1996 rating decision, the RO granted service 
connection for lumbosacral strain and tendonitis, left 
shoulder, and denied service connection for bilateral hearing 
loss, defective vision, a right knee condition, aseptic 
meningitis, and Herpes Zoster.  The RO assigned evaluations 
of 20 percent for the lumbosacral strain and 10 percent for 
the tendonitis, left shoulder.

4.  The RO notified the appellant of the April 1996 rating 
decision by a letter dated May 2, 1996.

5.  In January 1997, the appellant filed a notice of 
disagreement referencing the "Disability Compensation 
awarded" him.

6.  On February 3, 1997, the RO issued a statement of the 
case concerning the evaluations assigned his lumbosacral 
strain and tendonitis, left shoulder.

7.  The veteran filed a substantive appeal in April 1997, but 
discussed only the evaluation awarded his service-connected 
lumbosacral strain.  He did not discuss the evaluation 
assigned his tendonitis, left shoulder.

8.  The veteran did not file a substantive appeal as to the 
issue of entitlement to a higher initial evaluation for his 
tendonitis, left shoulder, which was decided in the April 
1996 rating decision-either within 60 days of the issuance 
of the statement of the case or within one year of the notice 
of that rating decision.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
greater than 20 percent for lumbosacral strain have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 4.72, 
Diagnostic Code 5292 (1999).

2.  There is no appeal pending before the Board concerning 
the issue of entitlement to a higher initial evaluation for 
tendonitis, left shoulder.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Higher Initial Evaluation for Lumbosacral Strain

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The veteran 
has not alleged that any records of probative value that may 
be obtained, and which have not already been associated with 
his claims folder, are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed 
and the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A rating decision dated in April 1996 
originally granted service connection for lumbosacral strain.  
The evidence then of record included service medical records 
and an October 1995 VA examination report.

Service medical records show complaints of and treatment for 
pain and muscle spasms in the lower back, including treatment 
with prescribed medication, moist heat, physical therapy, and 
profiles precluding aerobics, stooping, bending, and lifting 
over 10-20 pounds.  Clinical tests are reported to show 
findings of scoliosis, but no evidence of fracture, 
subluxation, narrowing, or other abnormality.  Moreover, 
these records present no evidence of neurological involvement 
or deficit, and no evidence of radiculopathy.  In particular, 
entries dated in August and November 1994, and in January 
1995 show objective findings of pain and pain upon palpation 
and motion, spasm, spasm upon forward flexion, equal 
bilateral strength (5+/5+ and 5/5) and deep tendon reflexes 
(2+), gait within normal limits, intact sensation, and 
neurological findings within normal limits.  Results of X-
rays taken in January 1995 were reported to show mild 
thoracolumbar scoliosis without further abnormality.  The 
veteran's report of medical history at retirement, dated in 
January 1995, reveals a history of chronic back pain from 
1973 to January 1995, with mild scoliosis diagnosed in 
childhood and limited range of motion.  The examiner noted 
the veteran wore a brace for support.  A separation physical 
is not of record.

The VA examination report reflects subjective complaints of 
pain in the lower back.  The examiner noted objective 
findings of some muscle spasm and right scoliosis of the 
lumbar and dorsal spine.  Range of motion was measured at 40 
degrees extension, 65 degrees flexion, 30 degrees left 
lateral flexion, 40 degrees right lateral flexion, and 35 
degrees bilateral rotation.  Neurological findings were 
within normal limits, and the examiner noted the veteran 
exhibited carriage, posture, and gait within normal limits as 
well.  The report shows a diagnosis of scoliosis with 
lumbosacral strain.

The RO assigned a 20 percent evaluation.  This evaluation has 
been confirmed and continued to the present.

The veteran contends that the evidence supports a higher 
disability evaluation for his service connected lower back 
disability.  Specifically, he argues that he experiences 
severe pain that radiates into his right lower extremity.  He 
argues that he cannot bend forward from a standing position, 
that he has no lateral motion, and his condition renders 
walking difficult.  Finally, he contends that he suffers 
incapacitating attacks that leave him unable to work.  After 
review of the record, the Board finds that the veteran does 
not meet the criteria for an initial evaluation higher than 
20 percent for his service connected lower back disability.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The 20 percent rating for the veteran's service-connected 
lumbosacral strain was assigned under Diagnostic Code 5295, 
which contemplates muscle spasm on extreme forward bending 
and loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent rating is assigned when the 
lumbosacral strain is severe, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  The vertebrae of the lumbosacral spine are 
considered groups of minor joints.  Thus, the factors 
relevant to joint disability warrant consideration.  See 
38 C.F.R. § 4.45 (1999).  Functional loss due to absence of 
part or all of the necessary bones, joints, muscles or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant, also warrant consideration.  See 
38 C.F.R. § 4.40 (1999).

Treatment records from a military health care facility, dated 
from May 1996 to March 1997 show that the veteran continued 
to seek treatment for lower back pain, pain radiating into 
his right leg and stiffness, that he was prescribed 
medication, a heating paid, and precluded from lifting more 
than 10 pounds, and that he was, in June 1996, referred to a 
chiropractor.  In May 1996, the examiner noted deep tendon 
reflexes at 7+ of 4+ and strength at 5/5, bilaterally, found 
sensation intact, and measured range of motion at 50 degrees 
flexion and 15 degrees extension.  No spasm was found.  The 
examiner diagnosed chronic recurrent mid-lower back pain.  In 
June 1996, these records show tenderness and spasm on 
palpation over L3 to the sacrum, deep tendon reflexes at 2+ 
bilaterally, and retrolisthesis at L5.  The physician 
assessed L5 malposition/subluxation with radiculopathy and 
possible disc involvement.  However, results of X-rays taken 
at this time reveal scoliosis with convexity to the right 
side without fracture and with preserved disc spaces.  In 
March 1997, he was excused from work and school for a day and 
precluded from strenuous work for 10 days and from lifting 
more than 10 pounds.

The veteran underwent further VA examination in August 1997.  
The report of this examination shows subjective complaints of 
chronic pain which worsens on bending, lifting weights, 
coughing, and sneezing.  The veteran further reported the 
pain radiates into his right lower extremity and that he 
cannot sit for prolonged periods of time.  The examiner 
recorded objective observations of pain on the right with 
straight leg raising, thoracolumbar scoliosis with convexity 
on the right, and mild tenderness over the left knee 
paraspiral.  Range of motion was measured at 60 degrees 
flexion, 30 degrees extension, 30 degrees bilateral lateral 
flexion, and 35 degrees bilateral rotation.  No evidence of 
neurological involvement was found.  The examiner noted the 
veteran walked independently and that he could walk on his 
heels and tiptoes.  Results of X-rays taken in conjunction 
with the examination reveal mild osteoporosis of the lumbar 
spine with normal vertebral bodies intervertebral spaces and 
foramina; preserved facet joints and posterior elements; and 
unremarkable sacroiliac joints, sacrum, and coccyx.  No 
evidence of intervertebral disc space abnormality was 
detected clinically.  The examiner diagnosed chronic lower 
back pain secondary to lumbosacral muscle strain, 
osteoporosis of the lumbosacral spine, and thoracolumbar 
scoliosis with convexity to right, shown clinically.

After consideration of the evidence, the Board finds that the 
criteria for a 40 percent evaluation under Diagnostic Code 
5295 are not met.  The record does not reflect that the 
veteran has listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, or loss of lateral motion, although he 
does have X-ray evidence of scoliosis with convexity to the 
right.  He also does not exhibit abnormal mobility on forced 
motion.  The Board has also considered whether a higher 
rating of 40 percent under Diagnostic Code 5292 is supported 
by evidence of severe limitation of motion of the lumbar 
segment of the spine.  In this case, the medical evidence 
does not demonstrate that the required manifestations are 
present.  As noted above, the veteran exhibited range of 
motion in October 1995 of 65 degrees flexion, 40 degrees 
extension, 30 degrees left lateral flexion, 40 degrees right 
lateral flexion, and 35 degrees bilateral rotation.  In June 
1996, flexion was reported at 50 degrees and extension, at 15 
degrees.  Finally, in August 1997, flexion measured 60 
degrees, extension 30 degrees, bilateral lateral flexion 30 
degrees, and bilateral rotation 35 degrees.  Although the 
examiner in August 1997 noted specifically that the veteran 
did not exhibit pain upon motion, pain upon palpation and 
tenderness is otherwise reflected throughout the medical 
evidence.  Nonetheless, even taking pain into account, the 
range of motion demonstrated is not more than moderately 
limited.  

There is reference to radiculopathy and disc disease in the 
more recent treatment records.  However, the record does not 
reflect that this is part of the service-connected low back 
disability.  Moreover, while the examiner in June 1996 noted 
findings of retrolisthesis and assessed malposition and 
subluxation of L5 with radiculopathy, the examiner noted only 
possible disc involvement.  In addition, these findings are 
not borne out in the accompanying X-ray results, which 
reflected preserved disc spaces without fracture.  Finally, 
the Board notes that the evidentiary record does not 
demonstrate that the required manifestations are present for 
the assignment of a higher, 40 percent, rating under 
Diagnostic Code 5253 for intervertebral disc syndrome, even 
assuming such findings are present.  A 40 percent rating is 
assigned under Diagnostic Code 5293 for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief, involving persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  Outpatient records and VA examination 
reports document complaints of pain radiating into his right 
lower extremity.  Yet medical findings have consistently 
noted that no neurological involvement could be found.  This 
is reflected in his service medical records, records of 
treatment from military health care institutions, and VA 
examination reports.  Briefly summarized, no sign of root 
impingement was found during service or upon initial VA 
examination in October 1995, and the VA examiner specifically 
found no neurological involvement in August 1997.  There is 
thus no disability that may be evaluated under this 
diagnostic code.

A higher rating could also be warranted under Diagnostic Code 
5289 for ankylosis of the lumbar spine or Diagnostic Code 
5286, for ankylosis of the spine.  However, the medical 
evidence of record does not demonstrate that any part of the 
veteran's spine is ankylosed.  Therefore, the veteran's 
service-connected disability cannot be evaluated under these 
diagnostic codes.  Finally, results of X-rays taken in August 
1997 reveal findings of osteoporosis, yet, the record does 
not reflect that this has been attributed to the service-
connected lumbosacral strain.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  Thus, 
even if the presence of osteoporosis due to active service 
were to be confirmed, it would not support the assignment of 
a separate, compensable evaluation under Diagnostic Code 
5013.  Diagnostic Code 5013 provides that osteoporosis is 
evaluated under Diagnostic Code 5003, which requires that 
arthritis detected by X-ray be evaluated on the basis of 
limitation of motion.  Limitation of motion is already 
compensated under Diagnostic Code 5295.  The same 
manifestation-painful or limited motion-cannot be 
compensated twice.  See 38 C.F.R. § 4.14 (1999); cf. Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (residuals of injury to 
the right side of the face rated separately for disfigurement 
under Diagnostic Code 7800, tender and painful scars under 
Diagnostic Code 7804, and facial muscle injury interfering 
with mastication under Diagnostic Code 5325). 

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  As discussed above, higher 
evaluations are available under the rating schedule, but the 
evidence does not show that the required manifestations are 
present.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization or frequent treatment for his 
service-connected lumbosacral strain.  He has contended that 
he experiences attacks of severe back pain that leave him 
incapacitated for prolonged periods of time.  And the medical 
evidence shows that he was on profile precluding strenuous 
activity and lifting from 10 to 20 pounds throughout active 
service and in March 1997.  However, he has not presented 
documentation that these limitations have prevented him from 
employment or required him to miss work for more than a 
single day in March 1997.  The evidence of record thus does 
not show that the service-connected lumbosacral strain, 
alone, interferes markedly with the veteran's employment.  
Thus, the evidence does not show that the impairment 
resulting solely from his service-connected lumbosacral 
strain warrants extra-schedular consideration.  Rather, for 
the reasons noted above, the Board concludes that the 
impairment resulting from this disability is adequately 
compensated by the current 20 percent evaluation.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of pain and tenderness, pain 
upon movement, and muscle spasm were noted by the examiners; 
and, the evaluation assigned contemplates these symptoms and 
their effect on his ability to move his lumbosacral spine.  
Complaints of pain radiating into his right lower extremity 
and stiffness have not yet been found to be accompanied by 
objective findings of neurological involvement, or by 
findings of radiculopathy corroborated by clinical findings 
of disc space involvement.  Consequently, the complaints of 
pain numbness radiating into the right extremity and of 
stiffness by themselves do not support an assignment of an 
increased rating beyond that warranted by the demonstrated 
pain, limitation of motion, and muscle spasm contemplated in 
the criteria for lumbosacral strain.  As discussed above, the 
rating now assigned for the lumbosacral strain accounts for 
the limited and painful range of motion demonstrated.  The 
presence of other factors listed in 38 C.F.R. § 4.45, such as 
incoordination and impaired ability to execute skilled 
movements smoothly, has not been contended or shown.  The 
Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.

II.  Lack of Substantive Appeal for Entitlement to a Higher 
Initial Evaluation
for Tendonitis, Left Shoulder

Appellate review of an RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a) (West 1991), 
38 C.F.R. § 20.200 (1999).  A NOD is a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (1999).  A 
substantive appeal consists of a properly completed VA Form 9 
"Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  A substantive appeal must be 
filed within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1999).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  38 C.F.R. § 20.305 (1999).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a SOC or 
supplemental SOC which is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1999).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1999).

On May 2, 1996, the RO notified the veteran of its decision 
granting service connection for, inter alia, tendonitis, left 
shoulder and the assignment of a 10 percent evaluation for 
this disability.  The veteran filed a timely NOD in January 
1997, in which he referenced the "Disability Compensation 
awarded" him.  On February 3, 1997, the RO furnished him a 
SOC in which it addressed, inter alia, the issue of 
evaluation of the service connected tendonitis, left 
shoulder.  The RO advised him in an accompanying letter that 
to perfect his appeal he must file a substantive appeal 
within 60 days or within the remainder of the one-year period 
from the date of the letter notifying him of the action he 
had appealed.  In April 1997, the veteran filed a VA Form 9 
in which he discussed only his claim for a higher initial 
evaluation for his service-connected lumbosacral strain.  He 
did not make any assertions of error of law or fact 
concerning the evaluation of his service connected 
tendonitis, left shoulder.  No other written communication 
from the veteran was received within 60 days of the SOC or 
within the year after the notice of the April 1996 rating 
decision was mailed which sufficed as a substantive appeal.

In a letter dated February 25, 2000, the Board informed the 
appellant that the substantive appeal received in April 1997 
did not allege specific errors of law or fact with respect to 
the issue of the evaluation assigned his service connected 
tendonitis, left shoulder.  The Board informed the appellant 
that pursuant to 38 C.F.R. § 20.203 he was given 60 days from 
the date of the letter to present a written argument or to 
request a hearing to present oral arguments in support of his 
appeal of this issue.  The veteran did not respond. 

The veteran had until May 2, 1997, to file a timely 
substantive appeal or a request for an extension of time 
concerning the evaluation for the tendonitis, left shoulder, 
decided in the April 29, 1996 rating decision, of which he 
was given notice May 2, 1996.  This date-one year from the 
date of notification of the action appealed-is the later of 
the two dates set out in 38 C.F.R. § 20.302(b) (1999).  

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  Id. at 555.

To summarize, with respect to the issue of entitlement to the 
evaluation assigned the service connected tendonitis, left 
shoulder, the substantive appeal received in April 1997 does 
not contain allegations of error of fact or law as to such 
issue.  The appellant was so informed and given 60 days to 
present argument or request a hearing.  He did not respond.  
The Board finds that no adequate substantive appeal has been 
timely filed with respect to this issue.  Accordingly, the 
Board lacks jurisdiction regarding the aforesaid issue.  The 
claim with respect to this issue is dismissed.

ORDER

An initial evaluation greater than 20 percent for lumbosacral 
strain is denied.

The appeal of the denial of a higher initial evaluation for 
tendonitis, left shoulder, is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

